IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


UNIONTOWN NEWSPAPERS, INC.,                : No. 561 MAL 2018
D/B/A THE HERALD STANDARD; AND             :
CHRISTINE HAINES,                          :
                                           : Petition for Allowance of Appeal from
                    Respondents            : the Order of the Commonwealth Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS,                               :
                                           :
                    Petitioner             :

UNIONTOWN NEWSPAPERS, INC.,                : No. 779 MAL 2018
D/B/A THE HERALD STANDARD; AND             :
CHRISTINE HAINES,                          :
                                           : Petition for Allowance of Appeal from
                    Respondents            : the Order of the Commonwealth Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS,                               :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the
remaining issue.    The first issue, as stated by petitioner, and the second issue as

rephrased for clarity, are:


       (1)    Where RTKL Section 65 P.S. § 67.1304 and § 67.1305 premise the award
              of sanctions and attorney fees on a finding of bad faith and willful and
              wanton behavior, can a court impose those penalties based on a finding
              that the RTK responder failed to personally and independently assess the
              universe of documents sought, instead relying on the statement of the
              Bureau functionaries that all otherwise responsive records are part of a
              noncriminal investigation, when any duty to independently and personally
              assess is not clearly delineated in either the statute or the case law?

       (2)    Did the Commonwealth Court properly construe the statutory language of
              65 P.S. § 67.1304 as authorizing an award of attorney fees when a court
              reverses a final determination of an agency rather than when a court
              reverses the final determination of the appeals officer?




                                  [779 MAL 2018] - 2